Citation Nr: 1137373	
Decision Date: 10/04/11    Archive Date: 10/11/11

DOCKET NO.  08-17 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shabnam Keyvan







INTRODUCTION

The Veteran served on active duty from August 1961 to December 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the March 2008 rating action in which the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota denied the benefit sought on appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran's bilateral hearing loss is causally or etiologically related to his military service.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, his bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b)(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2009)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of entitlement to service connection for bilateral hearing loss, no further discussion of the VCAA is required with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159.  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Here, the Veteran contends that he has suffered hearing loss as a result of his exposure to loud noises and sounds while serving as an aviation structural mechanic in the U.S. Navy.  According to the Veteran, he served aboard the U.S.S. Saratoga for some time during his period of service, and his duties were primarily related to the launching and recovery of jet planes rand required that he work on the flight deck.  He describes exposure to extreme jet engine noise while working on the flight deck and claims that this exposure damaged his hearing.  He further states that his hearing has never been normal since his discharge.  See June 2008 Statement of Veteran.  In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for bilateral hearing loss.  

Turning to the Veteran's service treatment records, the Board notes that, on his July 1961 examination conducted pursuant to his enlistment in the United States Navy, the Veteran marked that he had a history of ear, nose, or throat trouble and running ears, and the clinical evaluation of his ears was shown to be abnormal.  A notation of bilateral ceruminosis was written underneath the 'Notes' section.  However, the Veteran did have a hearing loss profile of 'H1' at the time of his July 1961 examination.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  Furthermore, while it does not appear that an audiometric evaluation was conducted, the whispered voice test reflected a score of 15/15, which is considered normal, and the Veteran was found to be qualified for enlistment.  
The Veteran later underwent an audiological evaluation in November 1964.  On the authorized audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
-5(5)
-10(0)
-10(0)
0(5)
LEFT
-5(10)
-5(5)
-5(5)
0(10)
10(15)

On the December 1965 examination conducted pursuant to the Veteran's release from active duty, the clinical evaluation of his ears and drums was shown to be normal, and he denied a history of hearing loss or ear, nose, or throat trouble on his report of medical history.  The authorized audiological examination reflected pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
5(15)
0(10)
XXXX
15(20)
LEFT
0(15)
20(30)
0(10)
XXXX
15(20)

[The Board observes that service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  As these evaluations were conducted prior to October 1967, the Board has converted the ASA units (first threshold listed at each frequency) to ISO units (second threshold listed at each frequency) as shown above.]  Significantly, however, at both the enlistment and separation examinations, the examiners found the Veteran's hearing acuity to be within normal limits.  [No hearing disability was acknowledged by either examiner at either evaluation.]  In addition, a subsequent VA examining audiologist found that the separation audiological results in particular were normal.  See February 2008 VA audiological examination.  

In the June 2008 statement submitted along with his substantive appeal, the Veteran discussed his exposure to acoustic trauma while performing his military duties.  He described the jet engine noise as "extremely loud," and the ear muffs issued for hearing protection as "sub standard and in poor repair." He claims that these ear muffs did not do much for protecting his ears from the noise.  During his February 2008 VA examination, the Veteran described his in-service duties and stated that he took care of the emergency equipment on the planes, refilled the oxygen tanks for the pilots, and serviced the oxygen system, ejection seats and other safety equipment on the airplane.  According to the Veteran, it was "awfully loud" on the flight deck where he spent between six to eight hours a day.  

The Veteran is competent to describe what he experienced in service.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); & Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")  

With regard to the credibility of the Veteran's statements, the Board notes that "definitions of credibility do not necessarily confine the concept to the narrow peg of truthfulness.  It has been termed as 'the quality or power of inspiring belief. . . .'  Credibility. . . apprehends the over-all evaluation of testimony in the light of its rationality or internal consistency and the manner in which it hangs together with other evidence."  Indiana Metal Prods. V. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations omitted).  Throughout his appeal, the Veteran has consistently stated that he had exposure to acoustic trauma while working on the flight line aboard the U.S.S. Saratoga during his military service, and the Board can find no information in the claims file that challenges or calls into question the Veteran's statements about noise exposure while performing his military duties.  While every detail of the Veteran's description has not been corroborated, there is nothing in the record that specifically contradicts the Veteran's account of having been exposed to extreme noise levels in service.  Furthermore, in the March 2008 rating decision, the RO determined that the Veteran's tinnitus was related to his military noise exposure and granted service connection for tinnitus.  In so doing, the RO conceded exposure to acoustic trauma in service.  The Board agrees with this determination and concludes that the Veteran's description of noise exposure while serving in the military is credible.  However, the questions remain whether the Veteran has a current hearing disability for VA purposes, and if so, whether the hearing disability is related to the noise exposure in service.  

Recent audiological examinations establish that the Veteran has a current hearing disability that satisfies the criteria of 38 C.F.R. § 3.385.  In this regard, the Veteran was afforded a VA audiological evaluation in February 2008, and on the authorized audiological evaluation, pure tone thresholds, in decibels were shown to be: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
60
65
LEFT
10
10
25
55
55

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss in both ears.  These findings meet the requirements of 38 C.F.R. § 3.385 (2011).  

Thus, the remaining question pertaining to service connection is whether the Veteran's bilateral hearing loss is related to his military noise exposure.  During the February 2008 VA examination, the Veteran provided his medical history and reported that his military duties while serving aboard the U.S.S. Saratoga centered around maintaining and ensuring the safety of the aviation equipment.  According to the Veteran, it was very loud on the flight deck where he worked between six to eight hours a day, and the ear muffs provided for hearing protection were poor quality.  The Veteran claims that he performed these same duties at his base station, but it was not as loud "because the jets did not have to kick in the afterburner when taking off" as they did on the U.S.S. Saratoga.  After his separation from service, the Veteran worked at his family farm for eleven years and has worked at a family run manufacturing plant for the past thirty one years.  According to the Veteran, it was not a very noisy plant, but he did use hearing protection for the first eighteen years.  He has worked in an office for the past twelve years and did not report any noise exposure from this environment.  He added that he does not use ear protection when using power tools.  Based on his review of the records and audiological evaluation of the Veteran, the examiner diagnosed the Veteran with bilateral sensorineural hearing loss and concluded that the Veteran's bilateral hearing loss is less likely as not caused by or a result of his combat noise exposure.  The rationale given for this opinion was that the Veteran's hearing was normal at the time of his discharge.  

In April 2008, the same VA examiner was asked to address the shift between the November 1964 audiometric findings and the December 1965 audiometric results at the Veteran's separation examination.  In the April 2008 addendum, the VA examiner acknowledged the change in the audiometric findings with respect the Veteran's pure tone thresholds at the frequency of 4000 Hertz, and explained that "[a]ny number of conditions could account for this minor shift."  According to the examiner, the Veteran's health at discharge, the similarities or differences between the two testing conditions, and the Veteran's attentiveness at discharge, are all factors which should be taken into consideration and which could account for the change in the audiometric results.  She further concluded that "[t]he threshold shifts at the 4000 Hz are not significant enough to change [her] original opinion" and the Veteran's "[h]earing loss is not due to noise exposure while in military service."  

The Veteran also submitted a letter from his private physician, P.B., M.D. dated in May 2008.  In the letter, Dr. B. acknowledged the Veteran's military history and noted the Veteran's reported claim that he has experienced bilateral hearing loss since military service.  He further noted that the Veteran has not had any significant post-service noise exposure from working as an office manager, and concluded that "the majority of [the Veteran's] hearing loss is due to the noise exposure from the jet engines."  

The Veteran has described a history of exposure to loud sounds in service and has stated that his hearing loss began in service.  As previously discussed above, the Veteran is competent to report his experiences and symptoms in service.  The Board also finds the Veteran's statements with respect to his continuity of symptomatology to be credible.  

In considering the evidence of record, the Board finds that the Veteran's current hearing loss cannot be reasonably disassociated from his conceded in-service exposure to loud noises.  In arriving at this determination, the Board relies on the Veteran's conceded combat noise exposure, and his credible post-service assertions that he has continued to experience symptoms of hearing loss since his discharge from service.  In addition, the Board notes that the RO granted the Veteran service connection for tinnitus based on the same claim of noise exposure in the March 2008 rating decision.  The fact that the Veteran has been granted compensation for a service-related hearing problem adds to the credibility of his contention that his hearing loss is related to service because 'an associated hearing loss is usually present' with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  

The Board acknowledges the February 2008 and April 2008 VA medical opinions but notes that these opinions were all issued by the same examiner and that this examiner failed to take into consideration the Veteran's account of his in-service experiences, his exposure to loud noise while carrying out his military duties, his contention that the hearing protection provided while performing these duties was substandard and of poor quality, and his assertions that he began noticing difficulty hearing in service and has continued to experience symptoms of hearing loss since his discharge from service.  Furthermore, the examiner also has not given much weight to the Veteran's assertion that he had minimal post-service occupational noise exposure while working in an office environment, and wore hearing protection while working in a manufacturing plant which he himself described as "not...very noisy...."  Thus, the Board finds that the VA examiner's opinions have little probative value, and, when weighed against the Veteran's reported onset in service and continuity of symptomatology since service, as well as the positive May 2008 private opinion, the Board finds that the evidence is at least in equipoise that the Veteran's hearing loss is related to his conceded in-service noise exposure.  Of particular significance to the Board in this matter are the Veteran's competent complaints of continuing hearing problems since service as well as the positive private nexus opinion.  

Based on the totality of the evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran currently has bilateral hearing loss that was incurred during his active military service as a result of exposure to loud noises.  Accordingly, service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


